Citation Nr: 1224942	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a torn tendon of the left great toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  The Veteran also served in the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefits sought on appeal.  This claim was remanded in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  

REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran asserts that he is entitled to service connection for residuals of a torn tendon of the left great toe.  In statements and testimony, the Veteran reported that his military service required climbing up and down ladders and in and out of trucks, which aggravated his pre-existing left great toe condition.  The Veteran testified that he had to exercise caution about how he placed his foot because the toe could not support the foot if it was placed at an angle.  The Veteran testified that he suffered from pain and limping if he landed wrong in service and that he has continued to suffer from the same problems with his toe. 

In the December 2010 remand, the Board noted that the Veteran's April 1966 entrance examination recorded a left great toe injury with loss of flexion.  Because a left great toe injury was noted upon entry into service, the Board determined that the injury existed prior to service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  As there was evidence of a disability which existed prior to service, reports of continuity of symptomatology since service, and a private opinion indicating that there was a current disability which was related to service, the Board remanded the matter to obtain a VA medical opinion to address whether the Veteran's pre-existing left great toe injury was aggravated in service.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

While the Veteran was afforded a VA examination in April 2011, the examiner's opinion was confusing and contradictory and does not provide the degree of medical certainty necessary to render a rational decision on the Veteran's claim.  Specifically, the examiner opined that it was at least as likely as not that any currently diagnosed disability of the left great toes was aggravated beyond the natural progression of the disease during service.  Thereafter, following further discussion of the evidence of record, the examiner provided another opinion in the same report, stating that it was less likely than not that the Veteran's current left great toe impairment was aggravated beyond the normal progression of the disease during service.  Under the circumstances, the Board finds that the VA opinion is inadequate because it is confusing and not responsive to the matter on appeal.  As it remains unclear to the Board whether the Veteran's pre-existing left great toe condition was aggravated by service, there is a duty to provide the Veteran with a new VA examination, which includes a nexus opinion, to be performed by a VA examiner other than the one who conducted the April 2011 VA examination.  Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, on remand the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any additional relevant medical records from private facilities pertaining to the issue on appeal or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  Specifically, additional efforts should be made to obtain treatment records from Dr. Anderson.  All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records they are not obtained, notify the Veteran and identify the specific records VA is unable to obtain; briefly explain the efforts made to obtain those records; describe any further action to be taken with respect to the claim; and inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination with a different specialist than the examiner who conducted the April 2011 VA examination, to assess his left great toe disability.  All necessary tests should be conducted.  The claims folder should be reviewed by the examiner and that review should be noted in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disability of the left great toe was aggravated beyond the normal progression of the disease during service.  The examiner should specifically state whether or not any increase in disability during the Veteran's service was due to the natural progress of the disability.  A complete rationale for the conclusions should be given.  The examiner is asked to reconcile the opinion with other medical evidence of record, to include the service medical records, Air National Guard (ANG) medical records dated from 1975 to 1992, the September 2010 opinion report from Dr. Anderson, and the April 2011 VA examination findings.  The examiner must consider lay statements regarding his symptoms in service and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


